Citation Nr: 1117632	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-06 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for the service-connected posttraumatic stress disorder (PTSD) for the period prior to June 27, 2006, and an evaluation in excess of 50 percent disabling beginning June 27, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972 and in November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In a rating decision dated in March 1999 the Veteran was granted service connection for PTSD and an initial rating of 10 percent was assigned.  Subsequently, the Veteran filed a notice of disagreement (NOD) with the initial 10 percent rating assigned in May 1999 and a Statement of the Case (SOC) was issued in May 1999.  In a statement dated in November 1999 the Veteran indicated that he continued to disagree with the assignment of an initial evaluation of 10 percent for his service-connected PTSD.  In January 2000 the Veteran testified at a hearing before a Decision Review Officer (DRO).  The transcript of the Veteran's testimony is timely to perfect his appeal even though a VA Form 9 was not submitted.  See 38 C.F.R. § 20.202; Rowell v. Principi, 4 Vet. App. 9 (1993).  Moreover, the RO subsequently issued a supplemental statement of the case, acknowledging the Veteran's perfected appeal, in February 2000.  As such, the Veteran's claim of entitlement to a higher evaluation for the service-connected PTSD stems from the initial grant of service-connection, and staging of the evaluation of the Veteran's PTSD must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the Veteran's claim of entitlement to an effective date earlier than June 27, 2006, for the grant of an evaluation of 50 percent disabling for service-connected PTSD is contemplated in the restatement of the issue on appeal as it appears on the cover page of this decision.  

In a September 2006 rating decision, issued during the pendency of the appeal, the RO granted an increased rating to 50 percent for the service-connected PTSD.  The effective date for the assignment of the 50 percent rating was determined by the RO, in a March 2007 rating decision, to be June 27, 2006.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

In February 2009, the case was remanded by the Board for consideration of additional evidence that was added to the record, but which had not yet been considered by the Agency of Original Jurisdiction.  Additionally, the remand directed the RO to obtain outstanding VA records and to schedule the Veteran for a VA examination to assess the severity of his PTSD.  The agency of original jurisdiction (AOJ) substantially complied with the February 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's ability to establish and maintain effective or favorable relationships with people has been severely impaired due to his service-connected PTSD; and his psychoneurotic symptoms have been of such severity and persistence that there has been severe impairment in the ability to obtain and retain employment.

2.  Since November 1996, the Veteran's service-connected psychiatric disorder, as likely as not, has been manifested by an overall disability picture than more nearly approximates that of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals, near-continuous panic, depression and anxiety, anger, impaired impulse control affecting his ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective work and social relationships.  

3.  The attitudes of all contacts except the most intimate have not been so adversely affected as to result in virtual isolation in the community at any time since the effective date of service connection; and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior have never been demonstrated.  The Veteran has never been demonstrably unable to obtain or retain employment.

4.  Since November 1996, total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name has never been demonstrated.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, for the service-connected PTSD have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.132, Diagnostic Code 9411 (pre- 1996 rating criteria); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Proper notice regarding the initial service connection claim was not provided here because the initial grant of service connection was established prior to the November 2000 enactment of the current law pertaining to notice and assistance.  That law, the Veterans Claims Assistance Act of 2000, was subsequently enacted in November 2000, and was codified at 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no further notice was required once service connection was granted.    See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the RO provided notice in July 2006 and March 2009 that explained what information and evidence could substantiate his request for a higher rating and how initial ratings and effective dates are assigned for all grants of service connection.  The Veteran's initial claim of service connection for PTSD was filed in September 1996.  Two months later, the criteria for rating mental disorders were revised.  In the May 1999 statement of the case, the RO included the criteria for rating PTSD that were in effect when he filed his claim in July 1996 and discussed application of the criteria in the reasons and bases portion of the document.  In a March 2009 notice letter, the RO again provided the specific rating criteria for rating mental disorders that became effective in November 1996.  Although the Veteran was not provided notice of the old criteria in the March 2007 statement of the case, a remand for such purpose would not result in any benefit to the Veteran.  The Board is awarding a 70 percent rating in this case under both the old and the new criteria, and the Veteran, at his DRO hearing, admitted that he is not 100 percent disabled, as he is able to work and care for himself.  Moreover, a remand or referral to the agency of original jurisdiction is no longer necessary to consider law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.  See 76 Fed. Reg. 17, 547-17, 548 (March 30, 2011) (to be codified at 38 C.F.R. § 19.9(d)).  As such, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO also substantially complied with the remand directives as the Veteran was informed by a letter dated in March 2009 that he should provide or sufficiently identify any outstanding relevant records, as outstanding VA medical records were obtained and associated with the claims folder, and as a VA psychiatric examination was performed.  The VA examination of March 2010 is adequate as the examiner reviewed the history of the condition, conducted a mental status examination, and provided sufficient information so the Board's determination is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Ratings

The Veteran seeks higher ratings for the service-connected PTSD, rated as 10 percent disabling prior to June 27, 2006, and rated as 50 percent disabling beginning on June 27, 2006.  He asserts that his PTSD symptoms have worsened to the point of near-continuous panic, near-continuous agitation, anger, hostility, suicidal ideation, frustration and anxiety.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD was assigned an initial 10 percent rating.  The Veteran appealed the initial rating assigned and during the pendency of that appeal, the 10 percent rating was increased to 50 percent, effective from June 27, 2006.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

During the period covered by the staged ratings, the criteria for rating PTSD were amended in November 1996. When the law or regulation changes, the most favorable version applies and where an effective date is specified but there is no provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded. VAOPGCPREC 3-2000.

Pre-1996 Rating Criteria

The criteria for rating posttraumatic stress disorder in effect prior to November 7, 1996, and which became effective February 3, 1988, (prior to the June 1, 1988, effective date for the grant of service connection for PTSD), codified at 38 C.F.R. § 4.132, Diagnostic Code 9411, provided a 10 percent rating when the criteria for 30 percent rating were not met but there was emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. Definite means moderately large in degree" and is "more than moderate but less than rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994).

A 50 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.

The criteria for a 100 percent rating were that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior must be demonstrated.  Demonstrably unable to obtain or retain employment.

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders which became effective November 7, 1996, diagnostic Code 9411 governs ratings for PTSD.  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

In this case, the mental health records in the claims file date back to 1996.  These records, which consist of both private treatment records and VA treatment records show consistent complaints of nightmares, sleep disturbance with intrusive thoughts, suicidal thoughts, uncontrollable outbursts, depression, irritability, and a general inability to establish or maintain effective social or occupational relationships.  However, the evidence is essentially in equipoise as to whether the Veteran's PTSD was mild to moderate prior to 2006, or whether it was severe during that time period.  Global Assessment of Functioning (GAF) scores were noted to be as high as 60 in 1996, but dipped to as low as 25 in 1999, according to private treatment records.  

Weighing against the Veteran's claim for increase are VA examinations of October 1996, September 1998, and June 2001.  These examinations note the Veteran's reported symptoms as listed above, and also noted the Veteran's reports of having no friends, with little to no social activities outside the home.  The Veteran also reported irritability, and inability to get along with others, including family members.  However, the VA examiners in October 1996, September 1998 and June 2001 all generally opined that the Veteran's overall PTSD disability was mild to moderate, with Global Assessment of Functioning (GAF) scores of 60 on each of these examinations.  Thus, despite the Veteran's consistent reports of constant irritability, severe sleep impairment, depression and anxiety, the examiners felt that the Veteran was over-reporting his symptoms.  

In contrast, and weighing in favor of the Veteran's claim, are numerous private treatment records from K. Allen, the Veteran's social worker, and W. Coopwood, MD, the Veteran's treating psychiatrist.  These records paint a more severe picture of the Veteran's overall disability picture dating back to 1996.  Specifically, the social worker, K. Allen, noted in May 1996 that the Veteran's PTSD was severe, and that he had been seen four times per month in group therapy to debrief his memories, normalize his behavior, and decrease his isolation and increase his social skills.  He reported difficulty with his boss and co-workers and that he would go home when he got mad at his boss.  He lost about one week over the prior year due to his anger.  It was also noted that he had suicidal ideation without a plan.  

In April 1997, Dr. Coopwood evaluated the Veteran and determined that his PTSD was chronic and severe, and noted that the Veteran's Global Assessment of Functioning (GAF) was 45 at that time, and that it had not exceeded 50 during the prior year.  Dr. Coopwood noted that the Veteran had been self-medicating his symptoms of guilt and depression with alcohol and had developed an avoidant pattern with his relationship with family members as well as his normal social peer group.  Dr. Coopwood also noted that the Veteran recounted being distressed with intrusive memories and thoughts that related to PTSD symptoms.  

A March 1999 memorandum from Dr. Coopwood noted that the Veteran presented for a psychiatric assessment earlier that month.  The Veteran continued to describe mental and emotional reactivity to such stimuli as watching war movies, seeing military tanks, aircraft and helicopters, etc.  He described frequent sleep disturbance, being a loner, aloof, and avoidant of crowds.  He continued to experience notable irritability and had frequent angry outbursts.  His PTSD was considered chronic and severe, and the Global Assessment of Functioning (GAF) was noted to be 30, and not greater than 45 during the prior year.  

An April 1999 assessment update prepared by the social worker, K. Allen, noted a Global Assessment of Functioning (GAF) of 50, and not greater than 45 during the prior year.  

An October 1999 memorandum from Dr. Coopwood documents a September 1999 assessment of the Veteran.  At that time, the Veteran continued to experience significant intrusive mental and emotional symptoms that were referable to his combat related experiences in Vietnam.  Most notable were his nightmares.  He also described continuing difficulties with impaired ability to relate comfortably with supervisors, coworkers and even with his wife and family.  He reported additional irritability and frequently occurring angry outbursts.  In particular, the Veteran reported a mal-adaptive interaction with his supervisor at work that resulted in the two of them almost having a physical fight.  He also described having more or less constant antagonism with his co-workers in the workplace.  The doctor noted that irritability and disagreements with his job peers made his ability to work particularly stressful.  Dr. Coopwood also noted that the Veteran was having flashbacks at work which were interfering with his ability to do his work efficiently and effectively.  Global Assessment of Functioning (GAF) was noted to be 30 and not to have exceeded 45 during the prior year.  

A November 1999 assessment by the social worker, K. Allen, noted that the Veteran's PTSD was worsening.  His Global Assessment of Functioning (GAF) score was noted to be 25.  The assessment specifically noted that the Veteran was unable to work cooperatively with other co-workers.  He  was unable to tolerate any authority; he had no friends, he scared his wife with his mood swings and anger; he belonged to no organizations; did not socialize and avoided others.  Another assessment in January 2001 reported similar findings.  

A September 2000 report from Dr. Coopwood note that the Veteran presented for a psychiatric assessment in August 2000.  At that time, the Veteran continued to relate hyper-arousal, avoidance, numbing, recurring nightmares and sleep disturbance.  Significantly, the Veteran reported escalating conflicts with co-workers and other authority figures at work.  Global Assessment of Functioning (GAF) was 30.

VA treatment records from December 2000 note a Global Assessment of Functioning (GAF) of 45.  Symptoms of flashbacks, nightmares, night sweats, isolation, paranoia, hypervigilance were noted.  

VA outpatient treatment records from February and March 2001 noted Global Assessment of Functioning (GAF) scores of 40.  Symptoms included nightmares, flashbacks triggers by the weather, short term memory loss, anxiety, isolation and increased alcohol intake.  

A VA outpatient mental health notes from July to August 2001 noted that the Veteran was only sleeping 4 to 5 hours a night and was having nightmares and flashbacks.  He also reported becoming easily irritated, and having anger outbursts.  He was paranoid.  He had recurring intrusive thoughts and kept a gun by his bedside.  He checked doors several times during the night to make sure they are locked.  He preferred to be alone.  Global Assessment of Functioning (GAF) was listed as 50 in July and 60 in August.  

There are no psychiatric treatment records in the file dating from 2002 through May 2006.  

VA outpatient records from June and July 2006 note a Global Assessment of Functioning (GAF) of 61.  At an individual assessment in June 2006, the Veteran reported that his department at work gets all of the trucks and ambulances from the Iraq War for repair and it triggers intrusive thoughts of his military experience.  He admitted to feeling sad, down and depressed daily.  He reported being easily irritated and short tempered at times.  He also expressed paranoia and hyperalertness, anger, increased forgetfulness, increased isolation, and anger outbursts.  He avoided crowds.  He only slept 4 hours per night.  

The Veteran was again examined by VA in September 2006.  The examination report notes the examiner's review of the claims file.  At that examination, the examiner noted that the Veteran's speech was intense with depressed mood.  Delusions were present with paranoid content.  Obsessions and compulsions or rituals were present but mildly intrusive because he checked and rechecked the locks several times.  Affect was restricted.  Panic symptoms were pronounced.  Neurovegetative symptoms of anxiety, including disturbed dreams, excessive worry and fears were present and pronounced.  Impulse control was fair as measured by recent social interactions during problem situations.  Effect on motivation and mood was pronounced.  Quality of sleep was poor.  The Veteran had flashbacks, panic, distressing dreams, avoidance, and withdrawal from social activities.  Irritability, anger outbursts, difficulty with concentration, and sleep disturbance were all noted to be prominent.  The examiner opined that the overall PTSD was moderate.  However, the examiner also found that the Veteran exhibited other disorders secondary to PTSD such as alcohol abuse.  The Global Assessment of Functioning (GAF) was noted to be 55.  Critically, the examiner noted that the Veteran had lost the ability to work effectively, to interact appropriate with family and friends, and to find sustained enjoyment in recreational activities.  The examiner also noted that the Veteran's other disorders were interactive and could not be separated from the PTSD.  

An undated patient assessment from the clinical coordinator/readjustment counselor of the Shreveport Veterans Center, which was received at the RO in December 2008, notes that the Veteran had attended all scheduled individual and group sessions since 2006; yet, he continued to have increased and ongoing severe difficulties maintaining relationships with his wife, family, and friends because of his patterns of isolation and avoidance, as well as his severe and poor impulse control.  He remained depressed with significant low self-esteem and suicidal ideations.  Despite his participation in treatment, he continued to function below his potential and struggled with accepting his problem of completing tasks as part of his PTSD response.  The counselor noted that during their individual sessions, the Veteran displayed short-term memory loss, hyperarousal, irritability, and intolerance of perceived injustices and inequalities.  He angered easily even when unprovoked, and he continued to have uncontrolled outbursts at work.  The counselor summarized that the Veteran remained estranged, detached, anxious, angry, and mistrustful.  He displayed progressive short term memory deterioration, and the counselor noted symptoms of depression, tearfulness, and an inability to utilize coping skills to decrease stressors.  The counselor also noted the Veteran's reported symptoms of hopelessness, irritability, isolation, and detachment from family, and inability to develop meaningful relationships.  The Veteran's Global Assessment of Functioning (GAF) was 50.

A September 2008 assessment update from a social worker noted a Global Assessment of Functioning (GAF) of not over 35 in the prior year.  The social worker, K. Allen, noted that the Veteran continued to have sustained difficulty in dealing with authority figures.  He became angry and was unable to tolerate close supervision.  He could not work cooperatively with coworkers.  Additionally, short term memory loss and concentration impairment was also noted.  Finally, it was noted that on anniversary dates of stressor events in Vietnam, the Veteran had enhanced suicidal and homicidal ideation and became an increased threat to himself and others.  He also noted that the Veteran's PTSD affected all aspects of the Veteran's life.  

VA treatment records dated from 2007 to 2010 show that the Veteran was seen regularly with complaints of depression, irritability, and a dislike of being around other people.  

The Veteran was afforded another VA examination in March 2010.  The examiner noted a review of the Veteran's claims file as well as other VA records.  The examiner noted that VA records dating back to February 1999 reported Global Assessment of Functioning (GAF) scores as low as 40 (in February 2001 for example) and as high as 75 (in February 2010, for example).  The examiner noted the Veteran's severe anxiety, irritability and depression, as well as the moderate hopelessness, fatigue, and mild suicidal ideation.  The examiner also noted the Veteran's continued complaints of nightmares, irritability, isolation, and hyperarousal.  The examiner opined that there was moderate impairment in occupational function, and severe impairment in social functioning, as his marriage had become "empty" with a lack of communication or daily arguments over almost anything.  The Veteran hated crowds, social events and had only one friend, who was also a Vietnam veteran.  The examiner noted moderate impairment with regard to violence/assaultiveness, as well as with suicidal and homicidal ideation.  Furthermore, the examiner noted that the Veteran's obsessions and compulsions or rituals were present and pronounced due to counting and rechecking the locks.  Affect was restricted and panic symptoms were present.  Neurovegetative symptoms of depression were present with disturbed dreams, excessive worry and fears were present and pronounced.  Impulse control was fair as measured by recent social interactions during problem situations.  Effect on motivation and mood was moderate.  Quality of sleep was poor with multiple waking.  The examination report noted that the Veteran underwent psychometric testing.  The MCMI-II profile, for example, was valid with minimal evidence of symptoms exaggeration.  Based on the examination and the testing, the Axis I diagnosis was chronic PTSD and depressive disorder, along with an Axis II diagnosis of paranoid personality disorder with avoidant masochistic traits.  Global Assessment of Functioning (GAF) was 50, representing serious symptoms.  The examiner specifically indicated that the other disorders were secondary to PTSD and it was impossible to provide separate Global Assessment of Functioning (GAF) scores for each disorder.  Additionally, the examiner found that alcohol abuse was not contributory to the observed diagnoses.  Finally, the examiner noted that the Veteran had loss of adaptability in that he had lost the ability to work effectively, to interact appropriately with family and friends, and to find sustained enjoyment in public activities.  

In sum, the evidence in this case shows an overall disability picture that more nearly approximates the criteria for the assignment of a 70 percent rating since the effective date of service connection, under both the old and the revised criteria.  Although no examination or assessment of record revealed any inappropriate behavior during the examination, or bad personal hygiene; and, the Veteran has always been oriented to person, place and time, the fact remains that the Veteran's PTSD symptoms have been consistently chronic and severe since the effective date of service connection.  Moreover, the ability to establish and maintain effective or favorable relationships with people has always been severely impaired; and, the psychoneurotic symptoms have been of such severity and persistence that there has been severe impairment in the ability to obtain and retain employment throughout the appeal period.  Specifically, since the effective date of service connection, the Veteran's PTSD has always been manifested by symptoms of irritability with an inability to control anger, leading to uncontrolled outbursts.  These uncontrolled outbursts were noted on examination as early as 1999.  Other symptoms such as avoidant behavior, isolation, inability to sleep, near-continuous panic, paranoia, and an inability to maintain effective relationships have been demonstrated since the effective date of service connection.  

In other words, despite the fact that the VA examinations generally indicate that the Veteran is consistently well-groomed and appropriate during examinations, with unremarkable thought process and average intelligence, the Veteran has a clear pattern of hostility, anger outbursts, and an inability to control his anger.  He also has a pattern of depression.  These symptoms are clearly and consistently shown throughout the appeal period, on both VA records as well as private treatment records.  

VA examinations of October 1996, September 1998 and June 2001 paint a less severe picture of the Veteran's PTSD, not because the reported symptoms were any different, but rather, it was because those VA examiners believed that the Veteran was over-reporting/exaggerating his symptoms.  By contrast, the Veteran's treating doctor and social worker, who presumably have spent much more time observing and interacting with the Veteran in-person painted a much more severe picture of the Veteran's disability.  As these providers likely have a much better grasp of the Veteran's overall disability picture, it is likely that the private records provide a more accurate portrayal of the severity of the Veteran's PTSD since the effective date of service connection.  Because Dr. Coopwood and K. Allen are familiar with the Veteran's pattern of behavior that spans several years, as opposed to VA examiners who spent a mere fraction of that time interviewing the Veteran on a one-time basis, the opinions of Dr. Coopwood and K. Allen carry greater probative weight as to the severity of the Veteran's PTSD, particularly as it pertains to the Veteran's inability to function effectively in the workplace and with his immediate family.  The private records have concluded that the Veteran's Global Assessment of Functioning (GAF) scores ranged from as low as 25 to no higher than 50, and these scores are more consistent with the Veteran's consistently reported symptoms over the years, as noted above.  

In sum, the Veteran has occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood, such that the criteria for the assignment of a 70 percent rating are more nearly approximated.  The VA mental health records, for example, show that the Veteran began counseling in 1996 and has attended therapy fairly regularly since that time.  These records also show that, for example, the Veteran has a difficult time controlling his temper at work, does not have any meaningful social relationships, and has obsessional rituals, such as leaving a gun by his bed and checking and rechecking locks.

The evidence of record further shows that the Veteran has been experiencing near-continuous paranoia, anxiety and depression, anger, and an inability to control his anger since service connection was granted, which is significantly interfering with his ability to perform occupational tasks, and an overall inability to cope with his experiences in Vietnam.  The mental health records also show that the Veteran has struggled with family relations for some time.  Furthermore, the evidence shows that he has the ability to appear stable during an examination.  His tendencies appear to concentrate more on verbal abuse, anxiety and depression although he did reportedly strike a child on one occasion.  These nuances are significant, because they can explain why his disability picture appears less severe in the VA examination reports.  The Veteran's testimony and mental health records reflect, however, that the Veteran has severe depression, anxiety, and impaired impulse control.  As such, the VA and private mental health records, hearing testimony, and lay statements, which are competent and credible, carry greater weight and have more probative value than the older VA examination reports in this case.  

Despite being consistently well-groomed, oriented in three spheres, and displaying good hygiene on examination, the Veteran's disorder is severe, as reflected in the level of depression, anxiety, irritability, impaired impulse control, and anger.  

The overall level of severity of the Veteran's PTSD has more nearly approximated the criteria for the assignment of a 70 percent rating since the effective date of service connection, exhibiting occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran also has panic attacks, anger, sleep problems, hypervigilance, paranoia, depression, and anxiety.  These signs and symptoms, and the severity thereof, show that the criteria for a 70 percent rating are approximated under the old and new criteria, particularly given that the most recent VA examination pointed out that the Veteran had other underlying psychiatric disorders, which were secondary to, and which could not be separated from, the PTSD.  With respect to the old criteria, the Board finds specifically that his ability to establish and maintain effective relationships is severely impaired and that his psychiatric symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

The evidence does not however show that the criteria for a 100 percent rating are met or approximated.  

Specifically, in consideration of the old criteria, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior is not demonstrated.  The Veteran is able to go to church, work, and act appropriately during therapy sessions.  The Veteran remains married, and employed, despite his extreme difficulties co-existing with other employees and family members.  Accordingly, his symptoms are not totally incapacitating.  

In addition, the Board has considered the potential applicability of 38 C.F.R. § 4.16(c) (1996).  This regulatory provision instructs that if a mental disorder is rated 70 percent disabling and such mental disorder precludes a Veteran from securing or following a substantially gainful occupation, a 100 percent schedular evaluation will be assigned under the appropriate diagnostic code.  In this case, the evidence of record shows that the Veteran has worked full-time since he filed the claim.  Accordingly, the evidence does not show that he is precluded from securing or following a substantially gainful occupation, and a total rating pursuant to 38 C.F.R. § 4.16(c) is not warranted.  

Specifically, in consideration of the revised criteria, there is no evidence of symptoms such as grossly inappropriate behavior, persistent danger of hurting himself or others, or an inability to perform activities of daily living.  While the Veteran reports that he has some suicidal thoughts, he has never reported any sort of plan or intent, and his suicidal thoughts do not appear to be persistent.  As pointed out at the most recent VA examination, the Veteran's suicidal thoughts tend to coincide with anniversary dates of the Veteran's Vietnam stressors.  Moreover, the Veteran has consistently acted appropriately at all examinations and he is able to engage in activities of daily living and remain well-groomed.  He has remained married to his wife for a number of years.  Although he has reported that he and his wife do not have a good relationship, the evidence does not show that he is typically a physical threat to others, and, has in fact remained married.  In addition, gross impairment in thought processes or communication is not shown.  His thought processes were assessed as normal upon VA examination and the Veteran has always been able to provide meaningful and coherent statements to examiners and to the RO regarding his disabilities.  The Veteran is not disoriented to time or place as shown by findings on VA examination and outpatient treatment reports nor does he report such disorientation.  Finally, although the Veteran reports that he has some memory loss and has some short-term memory loss noted on examination, the evidence does not show that he has trouble recalling names of close relatives, his occupation or his own name.  Although he prefers to remain isolated, and shows ongoing severe anxiety, he nevertheless is able to leave the home, communicate with physicians, and the like.  While he did report delusions and hallucinations, these symptoms are not consistently reported or shown in the medical reports, therefore, the Board finds that they are not persistent.  Moreover, these symptoms alone are insufficient to warrant a total rating as the evidence as a whole does not show that he has total occupational and social impairment.  In that regard, the evidence shows that the Veteran was employed full-time and social impairment is not shown as he remains married.  

Given the facts in this case, the criteria for the assignment of a 70 percent rating, but not higher, have been met in accordance with the provisions of Diagnostic Code 9411 (pre-1996 and post-1996) since the effective date of service connection, based on the old, and the revised criteria.  All psychiatric symptoms, including alcohol use, have been considered in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The statements of the Veteran are considered competent, credible and probative and were considered in reaching the above determinations.   

Consideration has been given to whether the Veteran was entitled to "staged" ratings for the service-connected PTSD as prescribed by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  The overall totality of the evidence of record does not establish that the service-connected disability has been 100 percent disabling at any time during the appeal period.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran reported in June 2001 that his medication resulted in him having trouble getting to his full-time employment on time as he was sleepy and having to leave early due to nausea.  He has also reported having to leave early when he encountered difficulties with his boss.  He also reported problems with co-workers.  However, the overall impairment due to the manifestations of his PTSD, which at times results in him arriving at work late and leaving early and problems interacting with people, are contemplated by the schedular criteria.  In that regard, the signs and symptoms attributable to his PTSD, and the severity thereof, have been considered above in assigning the 70 percent evaluation.  There has been no showing that the service-connected psychiatric condition has otherwise rendered impracticable the application of the regular schedular standards, particularly as the Veteran reported on only one occasion that the medications resulted in problems.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  The assignment of a 70 percent disability evaluation contemplates that there is commensurate considerable industrial impairment.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence shows the Veteran works full-time and he has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.


ORDER

An initial 70 percent rating, but no higher, for the service-connected PTSD is granted, subject to the regulations controlling the disbursement of VA monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


